Appeal from an order of the Supreme Court, Erie County (Nelson H. Cosgrove, J.), entered July 1, 2004. The order, insofar as appealed from, granted plaintiffs’ motion seeking partial summary judgment on the issue of liability on the Labor Law § 240 (1) claim and denied those parts of defendants’ cross motion seeking summary judgment dismissing that claim and the Labor Law § 241 (6) claim.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present — Green, J.P, Scudder, Martoche, Smith and Lawton, JJ.